Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 1 of 25

                                            Redacted




                                 Redacted




                          Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 2 of 25
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 3 of 25




                                                     Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 4 of 25


                                                           Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 5 of 25

                                            Redacted




                                Redacted




                         Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 6 of 25
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 7 of 25




                                                      Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 8 of 25


                                                            Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 9 of 25
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 10 of 25
                                                                          Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 11 of 25
                                                                        Redacted




                                 Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 12 of 25
                                                                           Redacted




                                     Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 13 of 25
                                                                          Redacted




                                   Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 14 of 25

                                                           Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 15 of 25


                                                          Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 16 of 25

                                                           Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 17 of 25

                                                         Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 18 of 25




                                                                               Redacted




                                                   Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 19 of 25




                                     Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 20 of 25




                                                                               Redacted




                                                  Redacted
           Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                                Exhibit A - Redacted Page 21 of 25




                                               Redacted




Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 22 of 25




                                                                               Redacted




                                                     Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 23 of 25




                                     Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 24 of 25




                                                                               Redacted




                                                      Redacted
Case 21-00086-JMM   Doc 32-1 Filed 07/27/21 Entered 07/27/21 13:59:36   Desc
                     Exhibit A - Redacted Page 25 of 25




                                     Redacted
